Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 1 of 16 Page ID #:285




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9

10        CHIQUITA BATTLE, an individual,
                                                    Case No.   2:21-cv-00196
11                           Plaintiff,
12                                                  STIPULATED PROTECTIVE
                          v.
          REGENLAB USA LLC, a Delaware limited
                                                    ORDER
13
          liability company, ANTOINE TURZI, an
14        individual, and DOES 1 to 20, inclusive

15                    Defendants.
16

17
     1.       A. PURPOSES AND LIMITATIONS
18
              Discovery in this action is likely to involve production of confidential,
19
     proprietary or private information for which special protection from public disclosure
20
     and from use for any purpose other than prosecuting this litigation may be warranted.
21
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
22
     following Stipulated Protective Order. The parties acknowledge that this Order does
23
     not confer blanket protections on all disclosures or responses to discovery and that
24
     the protection it affords from public disclosure and use extends only to the limited
25
     information or items that are entitled to confidential treatment under the applicable
26
     legal principles.
27

28
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 2 of 16 Page ID #:286




 1         B. GOOD CAUSE STATEMENT
 2         This action is likely to involve non-party contact information, trade secrets,
 3   customer and pricing lists and other valuable research, development, commercial,
 4   financial, technical and/or proprietary information for which special protection from
 5   public disclosure and from use for any purpose other than prosecution of this action
 6   is warranted. Such confidential and proprietary materials and information consist of,
 7   among other things, confidential business or financial information, current and
 8   prospective client contact information, information regarding confidential business
 9   practices, or other confidential research, development, or commercial information
10   (including information implicating privacy rights of third parties), information
11   otherwise generally unavailable to the public, or which may be privileged or otherwise
12   protected from disclosure under state or federal statutes, court rules, case decisions,
13   or common law. Accordingly, to expedite the flow of information, to facilitate the
14   prompt resolution of disputes over confidentiality of discovery materials, to
15   adequately protect information the parties are entitled to keep confidential, to ensure
16   that the parties are permitted reasonable necessary uses of such material in preparation
17   for and in the conduct of trial, to address their handling at the end of the litigation,
18   and serve the ends of justice, a protective order for such information is justified in this
19   matter. It is the intent of the parties that information will not be designated as
20   confidential for tactical reasons and that nothing be so designated without a good faith
21   belief that it has been maintained in a confidential, non-public manner, and there is
22   good cause why it should not be part of the public record of this case.
23

24

25

26

27

28
                                                 2
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 3 of 16 Page ID #:287




 1         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 2          The parties further acknowledge, as set forth in Section 12.3, below, that this
 3   Stipulated Protective Order does not entitle them to file confidential information
 4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
 5   the standards that will be applied when a party seeks permission from the court to file
 6   material under seal.
 7         There is a strong presumption that the public has a right of access to judicial
 8   proceedings and records in civil cases. In connection with non-dispositive motions,
 9   good cause must be shown to support a filing under seal. See Kamakana v. City and
10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
11   Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
12   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
13   cause showing), and a specific showing of good cause or compelling reasons with
14   proper evidentiary support and legal justification, must be made with respect to
15   Protected Material that a party seeks to file under seal. The parties’ mere designation
16   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
17   submission of competent evidence by declaration, establishing that the material
18   sought to be filed under seal qualifies as confidential, privileged, or otherwise
19   protectable—constitute good cause.
20         Further, if a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the relief
22   sought shall be narrowly tailored to serve the specific interest to be protected. See
23   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677–79 (9th Cir. 2010). For each
24   item or type of information, document, or thing sought to be filed or introduced under
25   seal in connection with a dispositive motion or trial, the party seeking protection must
26   articulate compelling reasons, supported by specific facts and legal justification, for
27   the requested sealing order. Again, competent evidence supporting the application to
28   file documents under seal must be provided by declaration.
                                                3
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 4 of 16 Page ID #:288




 1         Any document that is not confidential, privileged, or otherwise protectable in
 2   its entirety will not be filed under seal if the confidential portions can be redacted. If
 3   documents can be redacted, then a redacted version for public viewing, omitting only
 4   the confidential, privileged, or otherwise protectable portions of the document, shall
 5   be filed. Any application that seeks to file documents under seal in their entirety
 6   should include an explanation of why redaction is not feasible.
 7         Notwithstanding any other provisions herein, the parties recognize that the
 8   contact information and certain employment records for some non-party employees
 9   may be produced at some point during the pendency of this litigation. None of the
10   contact information or employment records of non-party employees shall be used for
11   any purpose outside of this litigation, and will not be disseminated to any third party
12   under any circumstances, except where in accordance with the procedures set forth in
13   this Order for the disclosure of documents and information designated as
14   “CONFIDENTIAL” to authorized persons.
15

16   2.    DEFINITIONS
17         2.1    Action: shall mean the above entitled case: Chiquita Battle v. RegenLab
18   USA LLC, et. al., Case No.: 2:21-cv-00196
19         2.2    Challenging Party: a Party or Non-Party that challenges the designation
20   of information or items under this Order.
21         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
22   how it is generated, stored or maintained) or tangible things that qualify for protection
23   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
24   Cause Statement.
25         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
26   support staff).
27

28
                                                 4
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 5 of 16 Page ID #:289




 1         2.5    Designating Party: a Party or Non-Party that designates information or
 2   items that it produces in disclosures or in responses to discovery as
 3   “CONFIDENTIAL.”
 4         2.6    Disclosure or Discovery Material: all items or information, regardless
 5   of the medium or manner in which it is generated, stored, or maintained (including,
 6   among other things, testimony, transcripts, and tangible things), that are produced or
 7   generated in disclosures or responses to discovery in this matter.
 8         2.7    Expert: a person with specialized knowledge or experience in a matter
 9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
10   an expert witness or as a consultant in this Action.
11         2.8    House Counsel: attorneys who are employees of a party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.9    Non-Party: any natural person, partnership, corporation, association or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a party
17   to this Action but are retained to represent or advise a party to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm that
19   has appeared on behalf of that party, and includes support staff.
20         2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.13 Professional Vendors: persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
28   and their employees and subcontractors.
                                                5
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 6 of 16 Page ID #:290




 1         2.14 Protected Material:      any Disclosure or Discovery Material that is
 2   designated as “CONFIDENTIAL.”
 3         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 4   from a Producing Party.
 5

 6   3.    SCOPE
 7         The protections conferred by this Stipulation and Order cover not only
 8   Protected Material (as defined above), but also (1) any information copied or extracted
 9   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
10   Protected Material; and (3) any testimony, conversations, or presentations by Parties
11   or their Counsel that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of the
13   trial judge. This Order does not govern the use of Protected Material at trial.
14

15   4.    DURATION
16         Once a case proceeds to trial, information that was designated as
17   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
18   as an exhibit at trial becomes public and will be presumptively available to all
19   members of the public, including the press, unless compelling reasons supported by
20   specific factual findings to proceed otherwise are made to the trial judge in advance
21   of the trial. See Kamakana, 447 F.3d at 1180–81 (distinguishing “good cause”
22   showing for sealing documents produced in discovery from “compelling reasons”
23   standard when merits-related documents are part of court record). Accordingly, the
24   terms of this protective order do not extend beyond the commencement of the trial.
25

26

27

28
                                                6
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 7 of 16 Page ID #:291




 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1         Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under this
 4   Order must take care to limit any such designation to specific material that qualifies
 5   under the appropriate standards. The Designating Party must designate for protection
 6   only those parts of material, documents, items or oral or written communications that
 7   qualify so that other portions of the material, documents, items or communications
 8   for which protection is not warranted are not swept unjustifiably within the ambit of
 9   this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating Party
14   to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2         Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a)     for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28   contains protected material. If only a portion of the material on a page qualifies for
                                                   7
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 8 of 16 Page ID #:292




 1   protection, the Producing Party also must clearly identify the protected portion(s)
 2   (e.g., by making appropriate markings in the margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and
 6   before the designation, all of the material made available for inspection shall be
 7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 8   it wants copied and produced, the Producing Party must determine which documents,
 9   or portions thereof, qualify for protection under this Order. Then, before producing
10   the specified documents, the Producing Party must affix the “CONFIDENTIAL
11   legend” to each page that contains Protected Material. If only a portion of the material
12   on a page qualifies for protection, the Producing Party also must clearly identify the
13   protected portion(s) (e.g., by making appropriate markings in the margins).
14               (b) for testimony given in depositions that the Designating Party identifies
15   the Disclosure or Discovery Material on the record, before the close of the deposition
16   all protected testimony.
17               (c) for information produced in some form other than documentary and for
18   any other tangible items, that the Producing Party affix in a prominent place on the
19   exterior of the container or containers in which the information is stored the legend
20   “CONFIDENTIAL.” If only a portion or portions of the information warrants
21   protection, the Producing Party, to the extent practicable, shall identify the protected
22   portion(s).
23         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
24   failure to designate qualified information or items does not, standing alone, waive the
25   Designating Party’s right to secure protection under this Order for such material.
26   Upon timely correction of a designation, the Receiving Party must make reasonable
27   efforts to assure that the material is treated in accordance with the provisions of this
28   Order.
                                                 8
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 9 of 16 Page ID #:293




 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37.1 et seq.
 7         6.3    The burden of persuasion in any such challenge proceeding shall be on
 8   the Designating Party. Frivolous challenges, and those made for an improper purpose
 9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10   expose the Challenging Party to sanctions. Unless the Designating Party has waived
11   or withdrawn the confidentiality designation, all parties shall continue to afford the
12   material in question the level of protection to which it is entitled under the Producing
13   Party’s designation until the Court rules on the challenge.
14

15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
17   disclosed or produced by another Party or by a Non-Party in connection with this
18   Action only for prosecuting, defending or attempting to settle this Action. Such
19   Protected Material may be disclosed only to the categories of persons and under the
20   conditions described in this Order. When the Action has been terminated, a Receiving
21   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23   location and in a secure manner that ensures that access is limited to the persons
24   authorized under this Order.
25         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
26   otherwise ordered by the court or permitted in writing by the Designating Party, a
27   Receiving    Party    may      disclose   any   information    or    item   designated
28   “CONFIDENTIAL” only to:
                                                9
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 10 of 16 Page ID #:294




  1            (a) any individual Receiving Party and the Receiving Party’s Outside
  2   Counsel of Record in this Action, as well as employees of said Outside Counsel of
  3   Record to whom it is reasonably necessary to disclose the information for this Action;
  4            (b) the officers, directors, and employees (including House Counsel) of the
  5   Receiving Party to whom disclosure is reasonably necessary for this Action;
  6            (c) Experts (as defined in this Order) of the Receiving Party to whom
  7   disclosure is reasonably necessary for this Action and who have signed the
  8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9            (d) the court and its personnel;
 10            (e) court reporters and their staff;
 11            (f) professional jury or trial consultants, mock jurors, and Professional
 12   Vendors to whom disclosure is reasonably necessary for this Action and who have
 13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 14            (g) the author or recipient of a document containing the information or a
 15   custodian or other person who otherwise possessed or knew the information;
 16            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 18   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 19   not be permitted to keep any confidential information unless they sign the
 20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 21   agreed by the Designating Party or ordered by the court. Pages of transcribed
 22   deposition testimony or exhibits to depositions that reveal Protected Material may be
 23   separately bound by the court reporter and may not be disclosed to anyone except as
 24   permitted under this Stipulated Protective Order; and
 25            (i) any mediator or settlement officer, and their supporting personnel,
 26   mutually agreed upon by any of the parties engaged in settlement discussions.
 27

 28
                                                  10
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 11 of 16 Page ID #:295




  1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  2         OTHER LITIGATION
  3         If a Party is served with a subpoena or a court order issued in other litigation
  4   that compels disclosure of any information or items designated in this Action as
  5   “CONFIDENTIAL,” that Party must:
  6             (a) promptly notify in writing the Designating Party. Such notification shall
  7   include a copy of the subpoena or court order;
  8             (b) promptly notify in writing the party who caused the subpoena or order
  9   to issue in the other litigation that some or all of the material covered by the subpoena
 10   or order is subject to this Protective Order. Such notification shall include a copy of
 11   this Stipulated Protective Order; and
 12             (c) cooperate with respect to all reasonable procedures sought to be pursued
 13   by the Designating Party whose Protected Material may be affected.
 14         If the Designating Party timely seeks a protective order, the Party served with
 15   the subpoena or court order shall not produce any information designated in this action
 16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 17   or order issued, unless the Party has obtained the Designating Party’s permission. The
 18   Designating Party shall bear the burden and expense of seeking protection in that court
 19   of its confidential material and nothing in these provisions should be construed as
 20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 21   directive from another court.
 22

 23   9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
 24         PRODUCED IN THIS LITIGATION
 25             (a) The terms of this Order are applicable to information produced by a
 26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 27   produced by Non-Parties in connection with this litigation is protected by the
 28   remedies and relief provided by this Order. Nothing in these provisions should be
                                                 11
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 12 of 16 Page ID #:296




  1   construed as prohibiting a Non-Party from seeking additional protections.
  2             (b) In the event that a Party is required, by a valid discovery request, to
  3   produce a Non-Party’s confidential information in its possession, and the Party is
  4   subject to an agreement with the Non-Party not to produce the Non-Party’s
  5   confidential information, then the Party shall:
  6                (1) promptly notify in writing the Requesting Party and the Non-Party
  7   that some or all of the information requested is subject to a confidentiality agreement
  8   with a Non-Party;
  9                (2) promptly provide the Non-Party with a copy of the Stipulated
 10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 11   specific description of the information requested; and
 12                (3) make the information requested available for inspection by the Non-
 13   Party, if requested.
 14             (c) If the Non-Party fails to seek a protective order from this court within
 15   14 days of receiving the notice and accompanying information, the Receiving Party
 16   may produce the Non-Party’s confidential information responsive to the discovery
 17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 18   not produce any information in its possession or control that is subject to the
 19   confidentiality agreement with the Non-Party before a determination by the court.
 20   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 21   of seeking protection in this court of its Protected Material.
 22

 23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 25   Protected Material to any person or in any circumstance not authorized under this
 26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                 12
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 13 of 16 Page ID #:297




  1   persons to whom unauthorized disclosures were made of all the terms of this Order,
  2   and (d) request such person or persons to execute the “Acknowledgment and
  3   Agreement to Be Bound” that is attached hereto as Exhibit A.
  4

  5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  6         PROTECTED MATERIAL
  7         When a Producing Party gives notice to Receiving Parties that certain
  8   inadvertently produced material is subject to a claim of privilege or other protection,
  9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 11   may be established in an e-discovery order that provides for production without prior
 12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 13   parties reach an agreement on the effect of disclosure of a communication or
 14   information covered by the attorney-client privilege or work product protection, the
 15   parties may incorporate their agreement in the stipulated protective order submitted
 16   to the court.
 17

 18   12.   MISCELLANEOUS
 19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 20   person to seek its modification by the Court in the future.
 21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 22   Protective Order, no Party waives any right it otherwise would have to object to
 23   disclosing or producing any information or item on any ground not addressed in this
 24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 25   ground to use in evidence of any of the material covered by this Protective Order.
 26         12.3 Filing Protected Material. A Party that seeks to file under seal any
 27   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 28   only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                 13
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 14 of 16 Page ID #:298




  1   Protected Material at issue. If a Party’s request to file Protected Material under seal
  2   is denied by the court, then the Receiving Party may file the information in the public
  3   record unless otherwise instructed by the court.
  4

  5   13.   FINAL DISPOSITION
  6         After the final disposition of this Action, as defined in paragraph 4, within 60
  7   days of a written request by the Designating Party, each Receiving Party must return
  8   all Protected Material to the Producing Party or destroy such material. As used in this
  9   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 10   summaries, and any other format reproducing or capturing any of the Protected
 11   Material. Whether the Protected Material is returned or destroyed, the Receiving
 12   Party must submit a written certification to the Producing Party (and, if not the same
 13   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 14   (by category, where appropriate) all the Protected Material that was returned or
 15   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 16   abstracts, compilations, summaries or any other format reproducing or capturing any
 17   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 20   reports, attorney work product, and consultant and expert work product, even if such
 21   materials contain Protected Material. Any such archival copies that contain or
 22   constitute Protected Material remain subject to this Protective Order as set forth in
 23   Section 4 (DURATION).
 24

 25   14.   VIOLATION
 26   Any violation of this Order may be punished by appropriate measures including,
 27   without limitation, contempt proceedings and/or monetary sanctions.
 28   ///
                                                14
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 15 of 16 Page ID #:299




  1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2
               8/25/2021
  3   DATED _______________________
  4
                   /s/
  5   _____________________________________
      Richard Sherman
  6   Abhay Khosla
      Attorneys for Plaintiff
  7

  8

  9              8/26/2021
      DATED:________________________
 10
             /s/
 11   _____________________________________
      Amy Ramsey
 12   Alejandro Castro
      Attorneys for Defendant
 13

 14

 15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 16

 17           August 26, 2021
      DATED:________________________
 18
           /s/ CHARLES F. EICK
 19   _____________________________________
      HON. CHARLES F. EICK
 20   United States Magistrate Judge
 21

 22

 23

 24

 25

 26

 27

 28
                                           15
Case 2:21-cv-00196-MCS-E Document 26 Filed 08/26/21 Page 16 of 16 Page ID #:300




  1                                         EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I, _____________________________ [print or type full name], of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Stipulated Protective Order that
  7   was issued by the United States District Court for the Central District of California
  8   on [date] in the case of RegenLab USA LLC, et. al., Case No.: 2:21-cv-00196. I
  9   agree to comply with and to be bound by all the terms of this Stipulated Protective
 10   Order and I understand and acknowledge that failure to so comply could expose me
 11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
 12   will not disclose in any manner any information or item that is subject to this
 13   Stipulated Protective Order to any person or entity except in strict compliance with
 14   the provisions of this Order.
 15   I further agree to submit to the jurisdiction of the United States District Court for the
 16   Central District of California for enforcing the terms of this Stipulated Protective
 17   Order, even if such enforcement proceedings occur after termination of this action.
 18   I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date: ______________________________________
 24   City and State where sworn and signed: _________________________________
 25

 26   Printed name: _______________________________
 27

 28   Signature: __________________________________
                                                 16
